In 1936, in an action in which the present plaintiff and defendant were involved, the question of the sale of a certain barge was litigated and judgment rendered, which as to these parties was affirmed. (Woods v. Feeney, 249 App. Div. 628.) In this action the plaintiff sues to satisfy and discharge the judgment earlier obtained by the defendant, and for damages. The defendant moved for summary judgment on the ground that the judgment in the former action was res judicata, and the motion was granted. An examination of the record and briefs on the former appeal indicates that the same issue was before the court; and the judgment was adverse to the present plaintiff. The facts there presented were material to the issue. Order and judgment unanimously affirmed, with ten dollars costs and disbursements. Present — Hagarty, Davis, Adel, Taylor and Close, JJ.